DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,685,701) in view of Pelton (US 4,685,822) and Mordue (US 6,358,467)
As to claims 1, 8 and 10, Chandler et al. disclose a coupling for use in processing molten metal, the coupling comprising: 
a collar 49 including a cavity configured to receive an end of a rotor shaft 47, the cavity 77,79 having a top surface and an opening to the cavity; and 
63,65 protruding through the cavity and outside of the opening, the projection being threaded outside of the opening, and the projection configured to be retained in a bore of the rotor shaft (Figures 1-3).
Chandler et al. fail to disclose a coupling wherein the projection is threaded only outside the opening; wherein the projection has an unthreaded first portion configured to be positioned inside of the cavity and a second portion configured to be positioned outside of the opening; and wherein the projection has a chamfered exterior end positioned outside of the cavity.
Pelton teaches a coupling wherein a projection 3 is threaded only outside an opening of a collar 6; wherein the projection has an unthreaded first portion configured to be positioned inside of the cavity and a threaded second portion configured to be positioned outside of the opening; and wherein the projection has a chamfered exterior end positioned outside of the cavity; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 9 of shaft 1, and the chamfered unthreaded distal end of the lower portion of the threaded second portion of the projection providing for easier alignment and insertion of the upper threaded portion of the second portion of the projection within the bore of the shaft.  
Mordue further teaches a coupling comprising a projection extending through a cavity of a collar of the coupler (coupling not shown for embodiment of Figure 1C; C2 L53-59); wherein the projection has an unthreaded first portion and a threaded second portion and a chamfered exterior end; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 20’ of a shaft, and the chamfered unthreaded distal end of the lower portion of the threaded second 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the projection comprises an unthreaded first portion, as taught by Pelton and Mordue, such that the projection is threaded only outside of the opening, as taught by Pelton, in order to provide for a reduction in stress concentration at a distal end of the bore of a rotor shaft; and wherein the lower portion of the threaded second portion of the projection has a chamfered unthreaded distal end, as taught by Pelton and Mordue, in order to provide for easier alignment and insertion of the threaded upper portion of the second portion of the projection within the bore in the rotor shaft.
As to claim 2, Chandler et al. fail to explicitly disclose a coupling wherein the collar and the projection are comprised of steel.  Chandler et al. do not disclose any structural or functional significance as to the specific material of the collar and the projection.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the collar and the projection are comprised of steel, as Chandler et al. do not disclose any 
As to claims 3 and 20, Chandler et al. disclose a coupling wherein the cavity 77,79 is chamfered so that it has a smaller diameter at the top surface than at the opening (Figure 3).
As to claim 4, Chandler et al. disclose a coupling wherein the cavity 77,79 has a wall that is not threaded (Figure 3).
As to claim 5, Chandler et al. disclose a coupling wherein the projection 63,65 protrudes through the center of the cavity 77,79 (Figure 3).
As to claims 6, 7 and 18, Chandler et al. disclose a coupling wherein the projection 63,65 extends beyond the opening (Figure 3).  
Chandler et al. fail to explicitly disclose a coupling wherein the projection extends 3" or more beyond the opening.  Chandler et al. do not disclose any structural or functional significance as to the specific length which the projection extends beyond the opening.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the projection extends 3" or more beyond the opening, as Chandler et al. not disclose any structural or functional significance as to 
As to claim 11, Chandler et al. as modified by Pelton and Mordue disclose a coupling wherein the exterior end has a 45o chamfer (Pelton Figure; Mordue Figure 1C).
Chandler et al. as modified by Pelton and Mordue fail to disclose a coupling wherein the exterior end is 1/4" long.  Neither Pelton nor Mordue disclose any structural or functional significance as to the specific length of the chamfered exterior end of the projection.
  Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. as modified by Pelton and Mordue wherein the exterior end is 1/4" long, as neither Pelton nor Mordue disclose any structural or functional significance as to the specific length of the chamfered exterior end of the projection, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the distance from the top surface to the opening is between 1" and 1.5", as Chandler et al. do not disclose any structural or functional significance as to the specific length of the cavity, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claims 13 and 19, Chandler et al. fail to disclose a coupling wherein the projection includes an interior passage for transferring gas.
Mordue teaches a molten metal pump coupling wherein a projection, a motor shaft and rotor shaft each include an interior passage for transferring gas (motor shaft and coupling not shown for embodiment of Figure 1C; C1 L37-C2 L59); the interior passage enabling gas to pass through the coupling to remove impurities from processed molten metal (Figures 1C,4A; C5 L63-C6 L16).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the projection includes an 
As to claims 14 and 16, Chandler et al. as modified by Pelton and Mordue disclose a molten metal pump comprising: 
a motor having a motor shaft 57 with a first end connected to the motor and a second end; 
the coupling, wherein the coupling has a first end connected to the second end of the motor shaft; 
a rotor shaft 47 having a first end positioned at least partly in the opening of the collar 49, a bore 67 that is threadingly connected to the projection 65, and a second end; and
a rotor 41 connected to the second end of the rotor shaft (Figures 1-3).
As to claim 15, Chandler et al. as modified by Pelton and Mordue disclose a rotary degasser comprising: 
a motor having a motor shaft 57 with a first end connected to the motor and a second end; 
the coupling which has a first end connected to the second end of the motor shaft; 
a rotor shaft 47 having a first end positioned at least partly in the opening of the collar 49, a bore 67 that is threadingly connected to the projection 65, and a second end; and 
d) a rotor 41 connected to the second end of the rotor shaft (Figures 1-3).
77,79 (Figure 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. in view of Pelton and Mordue, as applied to claim 1 above, and further in view of Cooper (US 7,731,891).
As to claim 9, Chandler et al. fail to disclose a coupling wherein the threads are square, 1" ACME threads.  Chandler et al. do not disclose any structural or functional significance as to the specific cross-sectional shape or size of the threads.
Cooper teaches a coupling 1200 comprising square ACME threads 1210; the ACME threads providing for easy assembly between the coupling and a shaft 1400 (Figures 12-14; C10 L9-14).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the threads are square ACME threads, as taught by Cooper, in order to providing for easy assembly between the coupling and the shaft.
 Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the threads are 1” threads, as Chandler et al. do not disclose any structural or functional significance as to the specific size of the threads, and as such change in size is a design consideration within the skill of the art .
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Pelton and Mordue both fail to teach or suggest modifying the coupling disclosed by Chandler et al. wherein the projection is threaded only outside the opening, as the collar cavity of the Pelton reference fails to receive an end of a shaft, and as the coupling of the Mordue reference has a projection with threads inside of the collar cavity.
Examiner disagrees.  As to claim 1, Pelton teaches a coupling wherein a projection 3 is threaded only outside an opening of a collar 6; wherein the projection has an unthreaded first portion configured to be positioned inside of the cavity and a threaded second portion configured to be positioned outside of the opening; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 9 of shaft 1.  
Mordue further teaches a coupling comprising a projection extending through a cavity of a collar of the coupler (coupling not shown for embodiment of Figure 1C; C2 L53-59); wherein the projection has an unthreaded first portion and a threaded second portion; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 20’ of a shaft (Figure 1C; C2 L53-59).  

Assuming arguendo that Pelton fails to teach or suggest the projection being threaded only outside of the opening, as the collar cavity of the Pelton reference fails to receive an end of a shaft, Examiner notes that the Pelton reference has not been applied to teach or suggest the collar cavity being configured to receive the shaft; such reference has only been applied in regards to the teaching or suggestion of the projection comprising an unthreaded first portion such that the threading is disposed only outside of the cavity of a coupling.  
Assuming arguendo that Mordue fails to teach or suggest the projection being threaded only outside of the opening, as the coupling of the Mordue reference has a projection with threads inside of the collar cavity, Examiner notes that the Mordue reference has not been applied to explicitly teach the threading being disposed only outside of the collar cavity; such reference has only been applied in regards to the teaching or suggestion of the projection comprising an unthreaded first portion such that the threading is capable of being disposed only outside of the cavity of a coupling.  
Assuming such above noted arguendo, Applicant is reminded that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it 
As to Attorney’s comments regarding the purported merits of the coupling when combined with a rotor shaft of a molten metal pump or regarding the functional and structural relationship between the coupling and the rotor shaft of the molten metal pump in the event of the shaft breaking, Examiner notes that only a standalone coupling is claimed within claim 1; the rotor shaft has only been recited as mere intended use functional limitations.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/01/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3679